Citation Nr: 1536361	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  10-25 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for Sjogren's disease with dry mouth and eyes.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1955 to August 1957.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In his May 2010 substantive appeal, the Veteran requested a hearing before  a Veterans Law Judge at the RO.  Such hearing was scheduled for May 1, 2014.  The Veteran failed to report for the scheduled hearing and has not requested that his hearing be rescheduled.

In February 2015, the Board remanded the appeal for additional development of the record.  While the appeal was in remand status, service connection was granted for glaucoma.  As the allowance of service connection constitutes a full grant of the benefits sought on appeal, the Board will no longer address this issue.  

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following the most recent remand in February 2015, the Veteran was afforded a VA rheumatology examination to assess the nature of his Sjogren's disease symptoms including those related to the mouth, fever, fatigue, and joint pain.  The examiner noted that the Veteran suffered from dysphagia due to his Sjogren's disease, and the Veteran was subsequently assigned a 10 percent disability rating for his Sjorgren's disease based on the dysphagia symptoms.  The Veteran's representative however, in his August 2015 appellant brief, contended that the Veteran is entitled to a separate 20 percent disability rating for his dry eye symptoms under Diagnostic Code 6025 for epiphora, which is included under Disorders of the Lacrimal Apparatus.  Epiphora is defined as "an abnormal overflow of tears down the cheek, mainly due to stricture of the lacrimal passages."  See Dorland's Illustrated Medical Dictionary 348 (32th ed. 2012).  While the Veteran has been afforded VA eye examinations in July 2007 and September 2014 to address the symptoms of his Sjogren's disease and related dry eye, upon review of these examinations none of the examiners addressed whether his dry eye is a product of epiphora, or any other lacrimal apparatus disorder.  Therefore, upon remand, the veteran should be afforded a new examination.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Afford the Veteran an appropriate VA eye examination, for evaluation of the current severity of his service-connected Sjogren's disease with dry eye.  All appropriate tests should be conducted.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should note review of the file. 

The examiner should render specific findings as to the extent to which the Veteran experiences impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, as well as whether the Veteran is experiencing active pathology.

To the extent possible, the examiner should distinguish the symptoms attributable to service-connected Sjorgen's disease from other eye disabilities (e.g. service-connected glaucoma).  However, if it is not medically possible to do so, the examiner should clearly so state, indicating that the findings are with respect to the Veteran's overall bilateral eye impairment.

The examiner should specifically determine whether the Veteran suffers any disorders of the lacrimal apparatus, including but not limited to epiphora, as a result of his Sjogren's disease.  

2.  After ensuring that the requested actions are completed, re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


